Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on August 29, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on August 29, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 8, and 15 are now amended.
Claims 1, 3–8, 10–15, and 17–20 are pending in the application. 
RESPONSE TO ARGUMENTS
In response to the prior art rejections raised in the previous Office Action, the Applicant narrowed the scope of the independent claims to require features that the Applicant alleges are missing from Fish and Seligman. Accordingly, those grounds of rejection are hereby withdrawn.
However, the amendments also necessitate new grounds of rejection, which are set forth herein. 
In view of this, the Applicant’s request for a notice of allowance (Response 15) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3–8, 10–15, and 17–20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Regarding claims 1, 8, and 15, the phrase “wherein occupation behavior of the occupier does not match the audio resource” is indefinite because it contradicts itself. Specifically, since the occupier is occupying the audio resource, then its behavior of occupying the audio resource necessarily “matches” the audio resource.
The Examiner recommends the following amendment in order to resolve the conflicts:  “wherein occupation behavior of the occupier does not match an expected occupation behavior for the occupier
Claims 3–7, 10–14, and 17–20 each depend from respective claims 1, 8, and 15, and are therefore rejected under 35 U.S.C. § 112(b) due to their incorporation of the indefinite matter by reference. 
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	TEJASWINI AND SWENSON TEACH CLAIMS 1, 6–8, 13–15, AND 20.
Claims 1, 6–8, 13–15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0263125 A1 (hereafter “Tejaswini”) in view of U.S. Patent Application Publication No. 2004/0186601 A1 (hereafter “Swenson”).
Claim 1
Tejaswini teaches:
A method for playing an alarm, applied to a terminal device, wherein the method comprises: 
Reference is made to FIGS. 5A, 5B, and 5D, which illustrate different views of a method for arbitrating access to an audio resource between an application that is currently using the audio resource (application 1_1) and an application that wishes to use the audio resource while it is currently in use (application 1_2). Tejaswini ¶ 54. FIG. 5B illustrates greater detail of the method when application 1_1 is a non-call application, such as an MP3 player, while FIG. 5D illustrates the same, but for when application 1_1 is a circuit switched (“CS”) voice call application. See Tejaswini ¶¶ 64 and 68.
receiving an instruction to play the alarm; 
As shown in FIG. 5A, “application 1_2 determines to access the at least one resource that is already being accessed by application 1_1, 535A,” and sends an instruction to the concurrency manager to let it know. Tejaswini ¶ 60.
monitoring, before playing the alarm, an occupation state of an audio resource for playing the alarm, 
“Next, concurrency manager client 420B evaluates whether application 1_2 can access the at least one resource by evaluating the priority levels of applications in association with the at least one resource, 540A.” Tejaswini ¶ 60.
the audio resource being an audio function interface of the terminal device for a behavior of playing the alarm; 
The “at least one resource” that the concurrency manager monitors “corresponds to the audio output device of the multi-processor UE.” Tejaswini ¶ 64.
obtaining information of an occupier in response to the occupation state indicating that the audio resource is occupied
“[I]n 540A, concurrency manager client 420B can determine whether any applications with a priority greater than or equal to the priority of application 1_2 are currently accessing the at least one resource.” Tejaswini ¶ 60.
determining whether the occupier is a call application or a non-call application based on the information of the occupier;
As shown in FIG. 5D, when application 1_1 is a high priority CS voice call application, the PTT client (i.e., the program that wishes to play the alarm) is told that that the vocoder is unavailable (because it is being used by the CS voice call application). Tejaswini FIG. 5D and ¶¶ 68–69. In contrast, when application 1_1 is a low priority audio application, such as an MP3 player, the PTT client is told that the vocoder is available (because the MP3 player is not a phone call). Tejaswini FIG. 5B and ¶¶ 64–65.
releasing the audio resource occupied by the occupier to use the audio resource to play the alarm, in response to determining that the occupier is the non-call application, 
Based on the PTT client (application 1_2) having a higher priority over the MP3 player (application 1_1), the concurrency manager sends a notification 545A that commands the MP3 player to stop accessing the at least one resource in 555A, Tejaswini ¶¶ 60–61, and the MP3 player pauses to yield to the higher priority PTT audio. Tejaswini ¶ 65.
monitoring, in response to determining that the occupier the call application, a call state of the call application; 
On the other hand, when application 1_1 is a high priority CS voice call, “the concurrency manager client application on the modem processor system rejects the PTT client's audio resource request because the CS voice call application has a higher priority and is already using the audio resource.” Tejaswini ¶ 69. As shown in FIG. 5D, Tejaswini maintains this state of rejecting incoming PTT calls so long as the CS voice call proceeds.
and releasing, in response to the call state being a stopped state, the audio resource occupied by the occupier to use the audio resource to play the alarm.
“The PTT client is notified of the audio resource (or vocoder) availability after the CS voice call terminates and the audio resource is again available for acquisition.” Tejaswini ¶ 69.
Tejaswini does not appear to explicitly disclose a situation where “occupation behavior of the occupier does not match the audio resource.”
Swenson, however, teaches a method comprising:
monitoring, before playing the alarm, an occupation state of an audio resource, 
As shown in FIG. 2, service context 272 monitors every audio application’s use of process context 270 (the claimed audio resource). Swenson ¶¶ 21–22. This monitoring occurs upstream from the audio data being sent to the audio device driver 214, see Swenson ¶¶ 24–25 and FIG. 2, and hence, before playing the audio. 
the audio resource being an audio function interface of the terminal device for a behavior of playing the alarm; 
“The process context 270 is representative of a client (or application) space which runs in a typical application process context. The audio application 202 generates an audio datastream that can be processed by a local effect engine (LFX) in the process context 270, which is then output to an input buffer 208.” Swenson ¶ 22.
obtaining information of an occupier in response to the occupation state indicating that the audio resource is occupied, wherein occupation behavior of the occupier does not match the audio resource;
While monitoring the process context 270, the service context 272 detects an access violation by the application with respect to the process context 270. Swenson ¶ 46. “An access violation occurs when the audio application performs an access to memory that is not resident (e.g., the memory access is not a legal or is impermissible).” Swenson ¶ 3. In other words, when an application attempts to use memory that does not match the memory assigned to its process context 270, the service context 272 detects the mismatch.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Swenson’s audio processing technique to harden Tejaswini’s overall audio processing system against access violations, thereby resulting in an overall system that is capable of detecting when the occupation behavior of an occupier does not match the audio resource it is occupying. One would have been motivated to combine Swenson with Tejaswini because Swenson’s technique prevents or at least reduces the harm caused by computer crashes. See Swenson ¶ 6.
Claim 6
Tejaswini and Swenson teach the method according to claim 1, 
wherein the information of the occupier comprises: at least one of audio playback information, audio recording information, and audio mode information.
“[I]n 540A, concurrency manager client 420B can determine whether any applications with a priority greater than or equal to the priority of application 1_2 are currently accessing the at least one resource.” Tejaswini ¶ 60.
Claim 7
Tejaswini and Swenson teach the method according to claim 1, further comprising: 
playing the alarm by using the audio resource in response to the occupation state of the audio resource being idle.
“At some later point in time, assume that application 1_2 determines to access the at least one resource, 610. In this case, it is assumed that the at least one resource is not being accessed at this point, such that concurrency manager client 420B determines that it is permissible for application 1_2 to access the at least one resource in 615. The concurrency manager client 420B notifies application 1_2 that the at least one resource is available, 620, and application 1_2 begins to access the at least one resource, 625.” Tejaswini ¶ 72.
Claims 8, 13, and 14
Claims 8, 13, and 14 each recite a general purpose electronic device that performs the same electronic device-implemented method of corresponding claims 1, 6, and 7. Those claims are therefore rejected according to the same findings and rationale as provided above.
Claims 15 and 20
Claims 15 and 20 recite a computer readable medium that stores substantially the same instructions as those set forth in corresponding claims 1 and 7. Those claims are therefore rejected according to the same findings and rationale as provided above.
II.	TEJASWINI, SWENSON, AND SELIGMAN TEACH CLAIMS 3, 10, AND 17.
Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Tejaswini and Swenson as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication No. 2004/0001584 (“Seligmann”).
Claim 3
Tejaswini and Swenson teach the method according to claim 1, and although Tejaswini further monitors the call state and releases its hold on the audio resource in response to the call application stopping, see Tejaswini FIG. 5D, Tejaswini does not appear to explicitly count for “a predetermined time” in order to proceed with the releasing. 
Seligman, however, teaches a method comprising:
monitoring, in response to the call state being an active state, whether the call state is switched from the active state to the stopped state within predetermined time; 
“In one variation of this embodiment, processor 201 waits to notify person 101-1 of the arrival of the incoming message from person 101-3 until both person 101-1 and person 101-2 have been silent for t seconds.” Seligmann ¶ 41.
detecting, in response to monitoring within the predetermined time that the call state is switched from the active state to the stopped state, whether the call application continues to occupy the audio resource;
In addition to waiting t seconds, the process also determines that 101-1 was the last person to speak, thereby detecting that “person 101-1 is waiting for person 101-2 to speak” on an otherwise active call. Seligmann ¶ 41.
releasing, in response to detecting that the call application continues to occupy the audio resource after switching to the stopped state, the audio resource occupied by the call application to use the audio resource to play the alarm;
“At event 304, processor 201 provides person 101-1 with the notification generated at event 304 by injecting it the audio channel from person 101-2.” Seligmann ¶ 43.
and playing the alarm in response to the call application releasing the audio resource after switching to the stopped state.
By injecting the notification, it “is then output via speaker 210.” Seligmann ¶ 43.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Tejaswini’s audio notification system with Seligmann’s technique of finding a more appropriate time to interrupt a phone call. One would have been motivated to improve Tejaswini and Swenson with Seligmann because Seligmann’s technique is more careful and thoughtful about when to interrupt a phone call with a notification, thereby more effectively preventing disruptions to conversations while balancing against the need to hear the notification. Seligmann ¶¶ 4, 5, and 34.
Claims 10 and 17
Claims 10 and 17 respectively recite the general purpose electronic device and computer readable medium implementations of the computerized method of claim 3. Accordingly, claims 10 and 17 are rejected over the same findings and rationale as provided for claim 3.
III.	TEJASWINI, SWENSON, AND LEE TEACH CLAIMS 4, 5, 11, 12, 18, AND 19.
Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Tejaswini and Swenson as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Application Publication No. 2016/0255398 (“Lee”).
Claim 4
Tejaswini and Swenson teach the method according to claim 1, and while Tejaswini discloses backup audio resources, it does not use them as required by claim 4.
Lee however, teaches a method similar to claim 1, further comprising:
providing a backup audio resource, to which an audio behavior of the occupier is switched in response to the occupier releasing the audio resource, such that the audio behavior of the occupier is played normally.
As shown in FIG. 4, a device is provided with a second output device 424 as a backup to first output device 422. See Lee ¶ 120. When an application or event needs to output a first audio, “processor 120 may determine whether audio other than the first audio, e.g., the second audio, is already being output through the first output device in operation 1206,” Lee ¶ 199, and if so, “the processor 120 may determine the audio to be output through the first output device and the audio to be output through other output device than the first output device, e.g., the second output device in operation 1208.” Lee ¶ 202.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Tejaswini’s notification system—which was already adaptable for improvement by virtue of having multiple output resources—with Lee’s technique of delegating the occupying audio to a different audio resource in order to play a notification. One would have been motivated to combine Lee with Fish because Lee’s technique “prevent[s] the overlapping output of the first audio and the second audio through the first output device.” Lee ¶ 200.
Claim 5
Tejaswini and Swenson, as combined with Lee, teaches the method according to claim 4, wherein the audio behavior of the occupier being switched to the backup audio resource comprises:
the occupier invoking the backup audio resource according to a priority of the audio behavior, the backup audio resource providing the occupier with a permission to modify the priority.
“In operation 1208, the processor 120 may determine the audio of the first audio and the second audio, which is to be output through the first output device, based on the priority of each application for the first output device or the priority of each audio.” Lee ¶ 202.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fish’s notification system—which was already adaptable for improvement by virtue of having multiple output resources—with Lee’s technique of delegating the occupying audio to a different audio resource in order to play a notification. One would have been motivated to combine Lee with Tejaswini and Swenson because Lee’s technique “prevent[s] the overlapping output of the first audio and the second audio through the first output device.” Lee ¶ 200.
Claims 11 and 12
Claims 11 and 12 recite a general purpose electronic device that performs substantially the same method as corresponding claims 4 and 5, and are therefore rejected over the same findings and rationale provided above for those claims.
Claims 18 and 19
Claims 18 and 19 recite substantially the same memory as recited in corresponding claims 11 and 12, and are therefore rejected according to the same findings and rationale as provided above for those rejections.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176